Citation Nr: 0100678	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Evaluation of right elbow bursitis, currently rated 
noncompensable.

2.  Evaluation of a low back disorder, currently rated 10 
percent disabling.

3.  Evaluation of left ear hearing loss, currently rated 
noncompensable.

4.  Entitlement to service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

M. Salari, Counsel 



INTRODUCTION

The appellant had active duty service from January 1987 to 
September 1995.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issues involving hearing loss are remanded, as discussed 
below.


FINDINGS OF FACT

1.  The appellant's service connected right elbow disability 
results in no limitation of motion or functional impairment.  

2.  The appellant's service connected low back disability 
results in no more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right elbow 
bursitis have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5206, 5207, 5208 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Elbow.

The appellant's service medical records indicate that he was 
seen for pain and swelling of the right elbow, which was 
diagnosed as bursitis.  He was awarded service connection and 
a noncompensable rating for right elbow bursitis by means of 
a September 1996 rating decision.  He has appealed the rating 
assigned by the RO.  He contends that he has pain and 
limitation of motion in his right elbow and that he is 
entitled to a compensable rating for this disorder.  

The post-service medical evidence of record includes a VA 
joints examination report, dated in December 1998, which 
indicates that the appellant reported having pain in the 
posterior aspect of the right elbow associated with 
tightness.  He denied any other symptomatology in the right 
elbow.  When he had pain, he took Motrin 400 mg with good 
pain control.  His pain was precipitated by throwing packages 
in the mail, and alleviated with rest.  There were no 
episodes of dislocation or recurrent subluxation of the right 
elbow.  There were no constitutional symptoms for 
inflammatory arthritis.  He was working as a mail handler in 
the post office for 1 1/2 years.  He was able to work but had 
occasional pain throwing packages in the mail.  He had not 
been absent from his job during the last year due to the 
right elbow condition.  On his daily activities, he referred 
to difficulty playing basketball.  Range of motion testing 
showed flexion to 145 degrees and extension to 0 degrees.  
There was no painful motion on the right elbow during range 
of  motion testing.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement and guarding of 
movement of the right elbow.  He had mild crepitation of the 
right elbow joint.  He had a prominent olecranon process.  X-
rays showed no evidence of fracture, dislocation, or joint 
effusion.  There was a small 5 mm x 2 mm calcification in the 
soft tissues adjacent to the medial epicondyle.  This had the 
appearance of an accessory ossification center rather than an 
avulsion fracture or an area of peritendinitis calcarea.  

A VA joints examination, dated in July 1999, indicates that 
the appellant complained of stiffness of the right elbow, 
especially when leaning on the right elbow and when lifting 
packages at work at the post office.  The pain was sharp; it 
was localized down the posterior elbow and radiated to the 
mid-forearm.  He used Motrin 400 mg every 6 hours.  He 
reported daily pain which was of moderate intensity (4-6 on a 
scale of 1-10).  The pain lasted approximately half an hour 
whenever he had the pain.  He had pain with lifting and 
pulling with the right hand, which was relieved with ice and 
with Motrin.  His pain was increased when performing his job 
in the mail room.  He worked as a mail handler at the post 
office where he had to lift up to 70 pounds and pull TPMC 
carriers which weighed up to 1,000 pounds.  He was right 
handed.  He had full active range of motion (extension - 0 
degrees, flexion - 145 degrees).  There were no atrophies.  
Manual muscle test of the elbow and wrist was 5/5.  
"Extensive and flexors, he ha[d] tenderness to palpation 
over his right olecranon."  There was mild swelling of the 
right olecranon.  The diagnosis was chronic right olecranon 
bursitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

The appellant's right elbow bursitis has been rated by the RO 
utilizing Diagnostic Code 5019.  Under that diagnostic code, 
bursitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis. Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion of 
the elbow is evaluated under Diagnostic Codes 5206, 5207, and 
5208.  In order to establish entitlement to a compensable 
rating under these Diagnostic Codes, there must be flexion 
limited to 100 degrees or less, or extension limited to 45 
degrees or more.  Under Diagnostic Code 5206, flexion limited 
to 110 degrees warrants a noncompensable evaluation.  

In this case, as reported above, the medical evidence of 
record indicates that the appellant has full range of motion.  
Thus, the Board concludes that the criteria for a compensable 
schedular rating under Diagnostic Codes 5206, 5207, and 5208, 
are not met.  Likewise, the criteria for a compensable 
schedular rating under Diagnostic Code 5019 are not met as 
there is simply no limitation of motion, even to a 
noncompensable degree.  The Board notes the appellant's 
assertion that he has limitation of motion; however, the 
objective clinical findings show otherwise.    

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims has held that pursuant to 38 C.F.R. § 4.40, the Board 
must consider and discuss the impact of pain in making its 
rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical findings fail to show functional 
impairment due to less or more movement than normal.  As 
reported above, the appellant has full and normal range of 
motion and is able to perform range of motion testing without 
any objective evidence of pain.  The Board notes the 
appellant's assertion of pain, however, there are neither 
clinical findings of pain on movement, nor are there clinical 
findings of weakness, atrophy, incoordination or excess 
fatigability.  Accordingly, the Board concludes that the 
criteria for a compensable evaluation for the appellant's 
right elbow disability have not been met and the appeal is 
denied.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

II.  Lumbar paravertebral myositis.

The appellant's service medical records indicate that he was 
seen for complaints of low back pain on various occasions and 
that his diagnosis included chronic mechanical low back pain.  
He was awarded service connection and a 10 percent rating for 
lumbar paravertebral myositis by means of a September 1996 
rating decision.  The appellant has appealed the 10 percent 
rating assigned by the RO. 

The post-service medical evidence of record includes a July 
1999 VA examination report, which indicates that the 
appellant complained of constant aching, bilateral low back 
pain, radiating as numbness and cramps to the anterior and 
posterior bilateral thighs.  He denied symptoms below the 
knees or weakness below the knees.  He denied fecal or 
urinary incontinence.  He used Motrin 400 mg every 6 hours 
without any side effects.  He complained of several flare-ups 
which caused intense low back pain with inability to get up 
from bed.  He had to be absent from work.  Low back pains of 
severe nature lasted approximately 1 day.  The precipitating 
factors included prolonged standing and lifting of heavy 
boxes at work.  The alleviating factors included massage with 
Bengay or ice and Motrin 400 mg every 6 hours until relief of 
pain was achieved.  He indicated that he was not able to work 
due to low back pain flare-ups and had to be absent from work 
on several occasions due to this.  He had difficulty lifting 
and doing yard work.  Examination of the back showed flexion 
to 80 degrees, extension to 30 degrees, lateral rotation to 
30 degrees bilaterally, and side bending to 30 degrees 
bilaterally.  There was tenderness to palpation to the 
"[r]ight and left side pre-vertebral muscles L4, L5, S1."  
There were no postural abnormalities or atrophies of the back 
musculature.  There was atrophy of the left calf muscle 12 cm 
distal to the inferior patella.  Circumference was 34.5 cm on 
the left and 38 cm on the right lower extremity.  Manual 
muscle test showed weakness of his left gastrocnemius muscle 
(4.5/5).  Muscles of the lower extremities were 5/5.  He had 
+2 patellar tendon reflex and Achilles tendon reflex.  He had 
a positive straight leg raise on the left lower extremity.  
An MRI showed L5-S1 diffuse bulging disc with associated disc 
dessication.  EMG showed no evidence of radiculopathy or 
neuropathy.  The diagnosis was back strain and L5-S1 bulging 
disc with associated disc dessication.  

The appellant's low back disability has been rated by the RO 
under Diagnostic Code 5295.  Under Diagnostic Code 5295, a 40 
percent rating is assigned for lumbosacral strain manifested 
by severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 10 percent rating is for 
assignment when there is characteristic pain on motion.  The 
clinical evidence of record does not report any evidence of 
muscle spasm on extreme forward bending.  Accordingly, a 
higher rating under Diagnostic Code 5295 is not warranted.

Other applicable rating criteria include Diagnostic Code 
5292, under which ratings of 10, 20, or 40 percent are 
assigned for slight, moderate, or severe limitation of motion 
of the lumbar spine, respectively.  While the record 
indicates that the appellant has some limitation of motion in 
his lumbar spine, such limitation is no more than slight, as 
evidenced by his VA examination in July 1999.  The Board also 
notes the appellant's complaints of numbness and pain 
radiating to the thighs as well as clinical findings showing 
atrophy of the left calf muscle and weakness in the left 
gastrocnemius muscle.  However, EMG results showed no 
evidence of radiculopathy or neuropathy.  As there is no 
objective evidence of radiculopathy or neuropathy, the 
criteria set forth under Diagnostic Code 5293 for 
intervertebral disc syndrome are not for application.  
Accordingly, a rating higher than 10 percent is not warranted 
under the applicable schedular rating criteria.  

The Board has considered the DeLuca principles, discussed 
above, for this disability also.  The appellant's back 
disability is primarily manifested by no more than slight 
limitation of motion.  The record contains no clinical 
findings of excess fatigability, instability, or 
incoordination.  He has reported occasional flare-ups which 
keep him from getting out of bed.  The Board finds that the 
10 percent rating is adequate compensation for the clinical 
manifestations in this case.  The Board notes that there were 
clinical findings of weakness of the left gastrocnemius 
muscle and left calf muscle atrophy; however, this has not 
been specifically attributed to the service-connected back 
disability, and there is no objective evidence of 
radiculopathy or neuropathy.  

As with the elbow disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

III. Extraschedular Evaluation.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating for either the 
back or the right elbow.  The schedular criteria are not 
inadequate.  Higher ratings are provided for greater 
disability of the elbow or back under the schedular criteria.  
In this case, however, the required manifestations were not 
demonstrated.  In addition, the Board notes that the 
appellant has not required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  The record also does not 
show that the elbow disability has markedly interfered with 
his employment so as to make application of the regular 
schedular criteria impractical.  He has indicated that he has 
not been absent from work due to his right elbow disorder.  
As for the back disability, while the appellant has reported 
absence from work on several occasions, he has not shown that 
the disorder so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  He has indicated that he has had several 
occasions where severe back pain prevented him from getting 
out of bad.  The pain reportedly lasted for one day.  The 
appellant has not alleged that this has resulted in marked 
interference with employment, and the Board does not find 
that the pain described is so unusual a disability picture as 
to make application of the regular schedular criteria 
impractical.  In short, the disability picture in this case 
concerning either the right elbow or the back is not so 
exceptional or unusual so as to require referral for the 
assignment of an extraschedular rating.   



ORDER

Entitlement to a compensable evaluation for right elbow 
bursitis is denied.

Entitlement to an increased rating for a low back disorder is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA hearing examination.  The examiner 
is to evaluate the appellant's hearing in 
both ears.  If right ear hearing loss is 
shown, the examiner is to state whether 
it is at least as likely as not that 
hearing loss in the right ear was 
manifested in service or is due to 
disease or injury sustained in service.  
The claims file should be made available 
to the examiner for review.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


